DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 10-26-21.
Claims 41-44, 49-62 are pending in the instant application.

Election/Restrictions
Claims 41-44, 49-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-10-20.
Applicant’s election without traverse of Group III, claims 55-62 in the reply filed on 10-26-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
Claims 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 
 in vitro measurements of miRNAs and RISC protein in exosomal fractions derived from cancer and non-cancer cells in vitro as particularly described, does not reasonably provide enablement for methods of treating a subject comprising obtaining a biological sample from the subject, measuring the level of RISC in an exosomal fraction, and/or any primary miRNA or any precursor miRNA processing activity in an exosomal fraction, identifying the subject as having or not having a cancer biomarker, and administering anti-cancer therapy to the subject identified as having a cancer biomarker.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of treating any cancer comprising obtaining a biological sample from a subject, measuring the level of Dicer protein or Dicer processing activity of any precursor miRNA in an exosomal fraction of the sample, identifying cancer in the subject when Dicer protein and/or Dicer processing activity of precursor miRNA is increased relative to a reference level, administering an anti-cancer therapy to the subject, which cancer optionally comprises breast, ovarian, endometrial, lung, colorectal or cervical cancer, which sample optionally comprises lymph, saliva, urine, serum or plasma, which treatment optionally comprises chemotherapy, radiation therapy, hormonal therapy, targeted therapy, immunotherapy or surgical therapy, and which reference sample optionally comprises an exosomal fraction of a biological sample from a healthy subject, and which method optionally further comprises measuring the level of AGO2 and/or TRBP protein.
The state of the prior art and the predictability or unpredictability of the art
The teachings in the art:
O’Brien et al (EMBO Mol. Med. Vol. 1, pages 297-299 (2009)) teach potential therapeutic opportunities using gene therapy approaches to treating cancers, but also warn of unpredictability of the field of cancer therapy. See, e.g., on page 297, second full paragraph:
Cancer generally results from accumulation of genetic alterations endowing cells with properties that result in unrestrained growth, proliferation and survival. Such genetic alterations appear in many flavours... In most cases, these genetic alterations are benign, or so deleterious that the lesion promotes the removal of the affected cell from the population. In rare cases, however, such genetic alterations can cause cells to proliferate faster, or survive inappropriately via the activation of oncogenes, or inactivation of tumour suppressors.

And in the last full paragraph on page 299, O’Brien warns of the difficulty of finding effective therapeutics for a given patient population:
Clearly, one of the key goals of any therapeutic is to use it within the patient population that is most likely to benefit from its use. There are many examples of clinical trials that have elicited a poor initial response, yet once the data was analysed in the context of distinct sub-populations, it became clear that a certain genetic profile responded better than the overall population...

In addition, Iglehart et al (New Eng. J. Med., Vol. 361, No. 2, pages 189-191 (2009)) teach the unpredictability of cancer drug development involving conventional approaches. In the second full paragraph on page 189, Iglehart states:
Creating drugs that selectively kill cancer cells without harming normal cells is notoriously difficult for several reasons. ...the products of tumor-suppressor genes with low or absent activity in tumors as a result of mutation are elusive pharmacologic targets — it is hard to restore an absent activity pharmacologically.

And in the last full paragraph on page 191, Iglehart states:
New therapies bring new challenges into focus... Optimal treatment may require approaches to reduce the genetic complexity of a tumor and avert the emergence of resistance, such as concurrent use of multiple therapies that do not share resistance mechanisms, or debulking to the maximum extent possible by means of surgery or conventional therapies before a target agent is used.
MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)) also addresses existing unpredictability in the field of cancer diagnosis and treatment based on miR expression profiles and miR targeting:
Although the use of miRNAs as biomarkers in body fluids is exciting there are limitations that need to be overcome before there is wide-spread clinical application. More studies need to examine the “normal” levels and diversity of miR-NAs present with particular body fluids. It would appear classification of miRNAs would be necessary to account for different miRNA profiles that may arise depending on race, gender and age... Additionally, the mechanism of miRNA released into these body fluids needs to be characterized. Within the clinical setting the 

(Page 551) (Citations omitted). 
And on page 552, MacFarlane continues:
 ...[T]here are still many limitations associated with antogomirs as a therapeutic treatment for humans. Firstly, miRNA sequences and targets need to be further characterized and cataloged. MiRNAs can have multiple targets and a full understanding of their functional mechanisms would be required to design appropriate antagomirs. Although computational bioinformatics programs have made great improvements they still do not have a high enough accuracy to predict miRNA targets...

Vaishnaw et al (Silence, Vol. 1, pages 14-26 (2010)), in a status report on RNAi therapeutics, state that the ASO field has been hampered until recently by a lack of clear proof of concept in humans, largely because of poor target validation and lack of clear pharmacodynamic profile readouts in early clinical development, and finding significant variability in the degree of prior target validation across the global RNAi pipeline, with need for broad based efforts across multiple delivery technologies in academia and industry (pages 8 and 10 out of 13).
[Emphasis added].
In addition, "exosomes" are not concisely defined in the art, and vary in many parameters, depending on the source. See, é.g., van der Pol et al, Pharmacological Reviews, Vol. 64, No. 3, pages 676-705 (2012), at 677:
[B]ecause of the small size and heterogeneity of vesicles, their detection and classification is challenging... Although different types of vesicles have been identified, widely used terms, such as “exosomes’” and “microparticles” are often inconsistent, especially in older literature. Even if “purified exosomes’” are claimed to be measured, it is prudent to remain cautious... and one should also remain cautious to extrapolate results from in vitro studies on vesicles and their functions to the in vivo situation...

[Emphasis added]. 
And regarding classification of common or major classes or type of vesicles in the recent literature, van der Pol on page 678 cautions that
[a]lthough this classification is the best and most extensive so far, it is difficult to use in daily practice. For instance, a vesicle with a diameter of 50 nm can be classified either as an exosome, ectosome, membrane particle, exosome-like vesicle, or apoptotic vesicle according to this scheme, and, as correctly mentioned by the authors “in practice, all vesicles preparations are heterogenous, with different protocols allowing the enrichment of one type over another.

And on page 60, van der Pal further expounds on the difficulties in classifying vesicles: 
Important criteria for classification with regard to the type of cell- derived vesicles are size, density, morphology, lipid composition, protein composition, and subcellular origin..., which are summarized in Table 1. In the near future, it is expected that also the refractive index, ¢ potential, and chemical composition will be accessible from individual vesicles to become novel relevant characteristics. It is important to point out the limitations and problems with the current criteria, which is necessary to fully understand and appreciate the literature about exosomes and other types of cell-derived vesicles. Because of the biological complexity of body fluids, isolation of vesicles has proven to be extremely difficult. For instance, isolation of vesicles from blood is affected by venipuncture, time between blood collection and handling, the anticoagulant, the applied separation process, the high viscosity of blood, and the presence of sticky proteins, including fibrinogen and albumin ... Because of their small size, vesicles are below the detection range of conventional detection methods. Consequently, recovery and contamination of the separation process cannot be reliably quantified, and isolation protocols have not been standardized. The inter-related difficulties of the detection and isolation of vesicles partly explains the differences in classification criteria and clearly exposes one of the main issues to be solved by the research field. 

[Citations omitted].


Exosomes can bind to cells through receptor-ligand interactions, similar to cell- cell communication mediating, for example, antigen presentation... Alternatively, exosomes could putatively attach or fuse with the target-cell membrane, delivering exosomal surface proteins and perhaps cytoplasm to the recipient cell... Finally, exosomes may also be internalized by the recipient cells by mechanisms such as endocytosis...

[Citations omitted].
MacFarlane addresses existing unpredictability in the field of cancer diagnosis and treatment based on miR expression profiles and miR targeting:
Although the use of miRNAs as biomarkers in body fluids is exciting there are limitations that need to be overcome before there is wide-spread clinical application. More studies need to examine the “normal” levels and diversity of miR-NAs present with particular body fluids. It would appear classification of miRNAs would be necessary to account for different miRNA profiles that may arise depending on race, gender and age... Additionally, the mechanism of miRNA released into these body fluids needs to be characterized. Within the clinical setting the technological approach needs be standardized as a variety of handling and processing factors can result in dramatic changes in miRNA profiles... establishment of universal profiling approaches for specific samples... that addresses collection, extraction (Sample purity), storage..., normalization/standardization and statistical comparison.

(Page 551) [Citations omitted].
The teachings in the specification:
The instant specification teaches that exosomes are secreted by multiple cell types, including cancer, stem, immune cells and neurons. The specification also teaches that a functional role for exosomes in cancer patients remains unknown 
The instant specification teaches exosomal extraction and nucleic acid and protein analyses of the extracts obtained from some cancer and non-cancer cell lines in vitro. The specification teaches that some miRNAs were found enriched in oncosomes obtained from MDA-MD231 and MCF10A cells grown in cell free culture in vitro for 24 or 72 hours. The specification also teaches that exosomes contain pre-miRNAs in MCF10A and MDA-MB231 cells grown in culture for 24h and 72h, which cells were varied to include: MCF10A, MCF10A shScramble, MCV10A shDicer cells, MDA-MB231, MDA-MB231 shScramble and MDA-MB231 shDicer cells. 
The specification discloses that oncosomes induce transcriptome alterations in recipient cells and tumor formation in a Dicer-dependent manner under cell free culture conditions, and serum from breast cancer patients were found to contain Dicer and process pre-miRNAs in cell culture. The specification also teaches that Dicer is present in multivesicular bodies, and cytoplasmic CD43 mobilizes Dicer into exosomes in cells in vitro. Oncosomes were found to be enriched in miRNAs compared to normosomes when RNA content was compared between human mammary MCF10A (non- tumorigenic) and MDA-MB231 (breast cancer) cell lines in vitro. Dicer was also identified by immunoblots in oncosomes from A549 (human lung cancer), SW480 (human colon cancer), HeLa (human cervical cancer) and 4T07 (murine breast cancer) cell lines in vitro.

This is in view of the lack of guidance in the specification and the known unpredictability associated with the classification, purification and analyses of exosomal fractions, and the unpredictability of extrapolating from in vitro to in vivo correlations, the difficulty in accurately predicting the proper relationship between changes in RISC or microRNA processing and the diagnoses of any cancers in a subject.
And since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed. Since the specification fails to provide the particular guidance for the successful treatment, diagnosis or prognosis in any subject suspected of or having any cancer, and since determination of the factors required for accomplishing these effects is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejections for lacking adequate written description and lacking enablement over the full scope claimed are proper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. 
Claim(s) 55, 59, 60 is/are rejected under pre-AlA 35 U.S.C. 102e as being anticipated by Kuslich et al (USPN 9,469,876).
Kuslich et al (USPN 9,469,876) teach methods of treatment comprising obtaining a biological sample comprising exosomes from a subject, measuring the level of one or more miRNAs or precursors of miRNAs in the exosome derived sample, which sample optionally comprises urine or plasma, purifying the exosomal fraction of the sample, thereby increasing production of the exosomal fraction, selecting a subject identified as having a cancer biomarker based on the measured level of the miRNA molecules or precursors thereof, and administering an anti- cancer therapy to the subject (see entire document, esp. col. 1-3, 6, 27-28, Table 1, col. 32-34, col. 37-42, 170, Figures 19-22, 25-32, 77, 78, claims 1-11).

Claim(s) 55, 59, 60 is/are rejected under pre-AlA 35 U.S.C. 102e as being anticipated by MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)).
MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)) teach methods of treatment comprising obtaining a biological sample comprising exosomes from a subject, measuring the level of one or more miRNAs, precursors of miRNAs, and/or Dicer proteins in the exosome derived sample, which sample optionally comprises urine or plasma, purifying the exosomal fraction of the sample, thereby increasing production of the exosomal fraction, selecting a subject identified as having a cancer biomarker based on the measured level of the miRNA molecules or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The claims are drawn to methods of treating cancer in a subject comprising measuring RISC protein in an exosomal fraction of a cell free sample obtained from a subject, which fraction is optionally obtained from urine, saliva or plasma, and identifying a subject as having or not having a cancer biomarker based on measuring the level of RISC protein, and administering cancer treatment to the subject, which RISC protein optionally comprises Dicer, AGO2 or TRBP.
Kuslich et al (USPN 9,469,876) teach methods of treatment comprising obtaining a biological sample comprising exosomes from a subject, measuring the level of one or more miRNAs or precursors of miRNAs in the exosome derived sample, which sample optionally comprises urine or plasma, purifying the exosomal fraction of the sample, thereby increasing production of the exosomal fraction, selecting a subject identified as having a cancer biomarker based on the measured level of the miRNA molecules or precursors thereof, and administering an anti- cancer therapy to the subject (see entire document, esp. col. 1-3, 6, 27-28, Table 1, col. 32-34, col. 37-42, 170, Figures 19-22, 25-32, 77, 78, claims 1-11).
Cochrane et al (Horm. Cancer, Vol. 1, No. 6, pages 306-319 (2010)) teach changes in Dicer levels in breast cancer cells. Cochrane discloses that 
Taylor et al (US 2017/0137892) teach methods of treating breast cancer in a subject comprising measuring changes in miRNA processing activity in an exosomal fraction of a cell free sample obtained from a subject, which fraction is optionally obtained from urine, saliva or plasma, and identifying a subject as having or not having a breast cancer biomarker based on measuring the level of miRNA processing activity, and administering breast cancer treatment to the subject (see entire document, esp. pages 1-14, 38-57, 99-122).
Klass et al (US 2011/0237450) teach using exosomes for detecting biomarkers for diagnosing cancers. Klass teaches changes in exosome miR biosignatures between breast cancer and normal cells (see esp. the abstract, 0321-0335, Figures 1 and 3).
MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)) (See NPL Document No. C39, IDS filed 4-6-17) teach changes in miR biogenesis and regulation in cancer that are being exploited for cancer diagnosis, progressions and outcome, and to guide in therapeutic approaches. MacFarlane teaches the cleavage of pre-microRNA into mature microRNA by Dicer, Ago2 and TRBP. MacFarlane teaches that miRNA precursors are commonly found in clusters through may different regions of the genome. MacFarlane teaches that human miRNA biogenesis is a twostep process, with both nuclear and subsequent cytoplasmic cleavage events performed by two ribonuclease Ill endonucleases, Drosha and Dicer, and the miRNA gene Is transcribed to produce a primary miRNA or pri-miRNA that is processed into a precursor 
Taylor discloses RISC proteins, including dicer, as part of a background section but argues that no disclosure related to measuring the level of a RISC protein has been provided. Applicant also argues that the Examiner has pointed to no part of either Klass or MacFarlane that teaches or suggests a method of detecting a RISC protein, let alone a method of treating breast cancer comprising, inter alia, detecting a RISC protein associated with an exosome. Applicant argues that Cochrane does not disclose localization of Dicer to exosomes. Applicant concludes therefore that Cochrane, alone or in combination with any of the other references, does not provide any reason for a person of ordinary skill in the art to arrive at the claimed method of treating a subject having breast cancer comprising, inter alia, measuring the level of a RISC protein, e.g.. Dicer, in an exosomal fraction obtained from the subject.
The references relied upon in the instant rejection clearly provide the history of using routine experimentation to purify exosomes from cancer and normal body fluids. The references also provide the proper motivation to utilize exosome to measure differences between breast cancer and normal subjects. To this end Cochrane is properly relied upon in clearly disclosing changes in Dicer expression in breast cancers (page 8 first full paragraph):
...Both Dicer and ERa are expressed at high levels in luminal
breast cancers and are markers of a differentiated epithelial phenotype.  MiR-221 and miR-222 are high in TN breast cancers and target both Dicer and ERa. MiR-29a is also high in TN breast cancers and 

Taylor discloses exosomal microRNA isolation including from tumor-derived exosomes, and teaches methods of diagnosing cancer from biological samples,
isolating cancer derived exosomes and diagnosing cancer from measurable differences observed between the cancer derived exosomes and controls. 
Taylor also teaches that increasing evidence shows that expression of miRNA genes is deregulated in human cancer: 
[0056] In some embodiments of the presently disclosed subject matter, a method for diagnosing a cancer in a subject is provided. In some embodiments, the method comprises providing a biological sample from a subject; isolating cancer-derived exosomes comprising miRNAs from the biological sample; determining an amount of one or more of the miRNAs; and comparing the amount of the one or more miRNAs to one or more miRNA control levels. The subject can then be diagnosed as having the cancer if there is a measurable difference in the amount of the one or more miRNAs from the cancer-derived exosomes in the sample as compared to the one or more control levels... [0057] The term "cancer" refers to all types of cancer or neoplasm or malignant tumors found in animals, including leukemias, carcinomas and sarcomas. 

Examples of cancers are cancer of the brain, bladder, breast, cervix, colon, head and neck, kidney, lung, non-small cell lung, melanoma, mesothelioma, ovary, pancreas, prostate, sarcoma, stomach, and uterus. Example 3 Profiling of Exosome-Derived Versus Cell-Derived miRNA [0113] The presence and levels of specific miRNAs from both cell- derived and exosome-derived miRNA were determined using microarray analysis (FIG. 1) probing for 467 miRNAs. Exemplary results are shown in Table 1. The miRNA profiles of our ovarian tumors confirmed the alterations, previously reported (lorio et al., 2007). Further, we demonstrated that of the 467 miRNAs, 218 were above the normalized threshold, calculated based on the 95.sup.th percentile of the negative control probe signal in both the cells and exosomes (Table 2). Of the 218 positive miRNAs, the levels of 175 were not significantly different between the ovarian tumor cells and their corresponding exosomes. 

[0114] Previously, specific miRNAs were demonstrated to be overexpressed in human ovarian cancer cells (miR-21, miR-141, miR- 200a, miR-200c, miR-200b, miR-203, miR-205, and miR-214). To correlate these findings with exosomal-derived material, RNA fractions were isolated from the original tumor cells and circulating tumor exosomes of the same patients (FIG. 5). Using microarray analysis, comparisons between tumor-derived miRNA profiles and peripheral blood-derived exosomal miRNAs indicated that they were not significantly different. Further, the levels of tumor-derived miRNA profiles exhibited a strong correlation with the levels of peripheral blood-derived exosomal miRNAs (for miR-21, r=0.77; miR-141, r=0.88; miR-200a, r=0.76; miR-200b, r=0.85; miR-200c, r=0.83; miR-203, r=0.85; miR-205, r=0.91; and miR- 214, r=0.71).

[0121] Since these results demonstrated that exosomal miRNA profiling can be used as a surrogate for tissue miRNA and the goal in screening would be the identification of early stage disease, the ability to detect circulating exosomal miRNAs in early stage disease was examined...

In addition, Klass teaches the advantages of utilizing exosomes as a diagnostic tool for cancer:
[0002] A critical need for disease detection, prognostic prediction, monitoring, and therapeutic decisions is improved assay sensitivity and specificity. At present, biomarkers (proteins, peptides, lipids, RNAs, DNA and modifications thereof for disease-associated molecular alterations) for conditions and diseases, such as cancer, rely almost exclusively on obtaining samples from tissue to identify the condition or disease. Methods to obtain these tissues of interest for analysis are often invasive, costly and pose complication risks for the patient. Furthermore, use of bodily fluids to isolate or detect biomarkers often significantly dilutes a biomarker resulting in readouts that lack requisite sensitivity. Additionally, most biomarkers are produced in low or moderate amounts in normal tissues other than the diseased tissue and thus this lack of specificity can also be problematic.

[0003] The identification of specific biomarkers, such as DNA, RNA and proteins can provide bio-signatures that are used for the diagnosis, prognosis, or theranosis of a condition or disease. Exosomes are a good source for assessing one or more biomarkers that are present in or on the surface of an exosome. Furthermore, identifying particular 

[0004] The secretion of exosomes by cancerous cells, other diseased cells, or at certain times of a physiological process (e.g., pregnancy), can be leveraged to aid in diagnosis as well as individualized treatment decisions. Exosomes have been found in a number of body fluids, including blood plasma, breast milk, bronchoalveolar lavage fluid and urine. Exosomes also take part in the communication between cells, as transport vehicles for proteins, RNAs, DNAs, viruses, and prions.

[0320] An exosome bio-signature can comprise one or more biomarkers. An exosomal biomarker can be any component present in an exosome or on the exosome, such as any nucleic acid (e.g. RNA or DNA); protein, peptide, polypeptide, antigen, lipid, carbohydrate, or proteoglycan.

[0321] The bio-signature can include the presence or absence, expression level, mutational state, genetic variant state, or any modification (such as epigenetic modification, post-translation modification) of a biomarker (e.g. any one or more biomarker listed in FIGS. 1, 3-60). The expression level of a biomarker can be compared to a control or reference, to determine the overexpression or underexpression (or upregulation or downregulation) of a biomarker in a sample. The control or reference level can be the amount of a biomarker, such as a miRNA in a control sample, such as a sample from a subject that does not have or exhibit the condition or disease, and further described below.

[0322] The nucleic acid can be any RNA or DNA species. For example, the biomarker can be MRNA, miRNA, small nucleolar RNAs (snoRNA), small nuclear RNAs (snRNA), ribosomal RNAs (rRNA), heterogeneous nuclear RNA (hnRNA), ribosomal RNAS (rRNA), siRNA, transfer RNAs (tRNA), or snRNA. The DNA can be double-stranded DNA, single stranded DNA, complementary DNA, or noncoding DNA.

[0323] In addition, the biomarker can be a polypeptide, peptides or protein, such as the modification state, truncations, mutations, expression level (Such as overexpression or underexpression as compared to a reference level), and post-translational modifications, such as described above.

[0334] The one or more biomarkers can be detected by a probe. A probe can comprise of an oligonucleotide, such as DNA or RNA, 

Mansour et al (US 2019/0224338 ) teach methods of measuring the level of AGO2 and/or TRBP in complexes with Dicer in RNAi conserved pathways (see esp. ¶¶ 0022-0024). 
Wang et al (US 2019/0177729) teach methods of measuring the level of AGO2 and/or TRBP in complexes with Dicer in RNAi conserved pathways (see esp. ¶¶ 0002-0003). 
It would have been obvious to one of ordinary skill in the art to measure changes in Dicer protein levels and compare these changes between breast cancer and normal breast cells because changes in Dicer, miR expression, and increased miR processing in cancer cells, including breast cancer cells, were well known in the art at the time of filing the instant invention, as illustrated in the teachings of Kuslich, Cochrane, Taylor, Klass, MacFarlane, Mansour and Wang.
One would have utilized exosomes for measuring such changes because exosomes were well known in the art at the time of the invention to be a good source of miR molecules and Dicer, especially in cancer cells, and the isolation, quantification and characterization of miR molecules and Dicer derived from exosomes also involved routine experimentation at the time of the instant invention.

It would have been obvious to one of ordinary skill in the art at the time of filing to measure changes in Dicer protein levels and compare these changes between breast cancer and normal cells, because changes in Dicer, miR expression, and altered miR processing in cancer cells, including breast cancer cells, were well documented in the art at the time of filing the instant invention, as illustrated by the combined teachings of Kuslich, Cochrane, Taylor, Klass, MacFarlane, Mansour and Wang.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-6-21
/JANE J ZARA/Primary Examiner, Art Unit 1635